DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 and 10/29/2021 was filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 13, and 17, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the concept of claim limitation “collecting a probe trajectory stream from a sensor of a probe device, wherein the probe trajectory stream comprises a time-sequence of location data points representing a sensed movement of the probe device;
generating a plurality of subtrajectory streams from the probe trajectory stream; processing the plurality of subtrajectory streams to create a negative gap between the plurality of subtrajectory streams; and providing the plurality of subtrajectory streams as an output in place of the probe trajectory.”
As to the art of record, McGavran et al. reference discloses the concept of mapping geographic path for a vehicle. However, McGavran et al. does not teach with respect to the entire or combination claim limitation of “collecting a probe trajectory stream from a sensor of a probe device, wherein the probe trajectory stream comprises a time-sequence of location data points representing a sensed movement of the probe device; generating a plurality of subtrajectory streams from the probe trajectory stream; processing the plurality of subtrajectory streams to create a negative gap between the plurality of subtrajectory streams; and providing the plurality of subtrajectory streams as an output in place of the probe trajectory.”
As to the art of record, Fukuda et al. reference discloses the concept of generating a driving route using the mapping application. However, Fukuda et al. does not teach with respect to the entire or combination claim limitation of “collecting a probe trajectory stream from a sensor of a probe device, wherein the probe trajectory stream comprises a time-sequence of location data points representing a sensed movement of the probe device; generating a plurality of subtrajectory streams from the probe trajectory stream; processing the plurality of subtrajectory streams to create a negative gap between the plurality of subtrajectory streams; and providing the plurality of subtrajectory streams as an output in place of the probe trajectory.”
As to the art of record, Marschner et al. reference discloses the concept of a system to generate an overheard view imaging map. However, Marschner et al. does not teach with respect to the entire or combination claim limitation of “collecting a probe trajectory stream from a sensor of a probe device, wherein the probe trajectory stream comprises a time-sequence of location data points representing a sensed movement of the probe device; generating a plurality of subtrajectory streams from the probe trajectory stream; processing the plurality of subtrajectory streams to create a negative gap between the plurality of subtrajectory streams; and providing the plurality of subtrajectory streams as an output in place of the probe trajectory.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425